Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9 are pending.
Allowable Subject Matter
1. 	After an examination of the present application, filed May 18, 2022, subject to the Examiner’s Amendment below, and based on a thorough search of the prior art of record, Claims 1-9 are found to be in condition for allowance.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on June 3, 2022.
The application has been amended as follows: 

Claim 1 (Currently Amended):	A touch display device comprising: 
a substrate including an active area and a bezel area adjacent to the active area;
a light-emitting element on [[a]] the substrate; 
an encapsulation unit on the light-emitting element; 
a plurality of touch sensors on the encapsulation unit; and 
a first signal line in the bezel area, the first signal line disposed below the encapsulation unit;
a second signal line in the bezel area, the second signal line electrically connected to the first signal line and disposed on the encapsulation unit; and 
a touch insulating film between the first signal line and the second signal line, 
wherein, in the bezel area, the first signal line and the second signal lines overlap each other with the touch insulating film interposed therebetween[[.]]; and 
wherein the first signal line is a low-potential voltage line supplying low-potential voltage to the light-emitting element.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1: 
While closest prior art Choi (20180286937 A1) and Rhe (20180151662 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "a first signal line in the bezel area, the first signal line disposed below the encapsulation unit; a second signal line in the bezel area, the second signal line electrically connected to the first signal line and disposed on the encapsulation unit; and a touch insulating film between the first signal line and the second signal line, wherein, in the bezel area, the first signal line and the second signal lines overlap each other with the touch insulating film interposed therebetween" in combination with all other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624